Citation Nr: 1546442	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Entitlement to service connection for posttraumatic stress disorder.
 
2.  Entitlement to radiculopathy of the left arm, to include as secondary to lumbar degenerative disc and joint disease with herniated nucleus pulposus at L4-5, L5-S1.
 
3.  Entitlement to service connection for tinnitus.
 
4.  Entitlement to service connection for bilateral hearing loss.
 
5.  Entitlement to service connection for post operative residuals of a right hip open reduction and internal fixation with arthritis, to include as secondary to lumbar degenerative disc and joint disease with herniated nucleus pulposus at L4-5, L5-S1. 
 
6.  Entitlement to service connection for a cervical spine disorder, to include secondary to lumbar degenerative disc and joint disease with herniated nucleus pulposus at L4-5, L5-S1.  
 
7.  Entitlement to service connection for a skin condition of the left lower extremity, claimed as jungle rot, and to include xerosis and cellulitis.  
 
8.  Entitlement to an evaluation in excess of 50 percent since October 25, 2012 for an anxiety-depressive disorder. 
 
9.  Entitlement to an evaluation in excess of 10 percent since July 23, 2008 for lumbar degenerative disc and joint disease with herniated nucleus pulposus at L4-5, L5-S1.  
 
10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  
 
 
REPRESENTATION
 
Appellant represented by:  Christopher Loiacono, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1974 to December 1982.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).
 
The Veteran testified before the undersigned in January 2015.
 
The issue of entitlement to a permanent and total disability evaluation for pension purposes has been raised by the record in documents received in 2013, but has yet to be adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
 
The issues of entitlement to service connection for a right hip disability; entitlement to an initial rating in excess of 10 percent since July 23, 2008 for lumbar degenerative disc and joint disease; and for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  At his hearing in January 2015, prior to the promulgation of a decision in the appeal, the appellant and his representative requested to withdraw the claim of entitlement to service connection for post traumatic stress disorder.
 
2.  At his personal hearing in January 2015, prior to the promulgation of a decision in the appeal, the appellant and his representative requested to withdraw the claim of entitlement to service connection for radiculopathy of the left arm.
 
3.  The Veteran's bilateral hearing loss disability is related to his active service. 
 
4.  The Veteran's tinnitus began during active service.  
 
5.  The Veteran's cervical spine disability is causally related to service.
 
6.  A chronic skin disability to include xerosis or cellulitis was not incurred in service, and is not causally related to service.
 
7.  Since October 25, 2012, the Veteran's anxiety-depressive disorder has been manifested by near total occupational and social impairment.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the appeal regarding entitlement to service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
2.  The criteria for withdrawal of the appeal regarding entitlement to service connection for radiculopathy of the left arm have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.
 
3.  With resolution of reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was incurred  in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).
 
4.  With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303.
 
5.  A cervical disorder was incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

6.  A chronic skin disorder to include xerosis or cellulitis was not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.
 
7.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for an anxiety-depressive disorder have been met since October 25, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
In regards to claims of entitlement to service connection for PTSD and for radiculopathy of the left arm, because these issues are dismissed as a matter of law, the VCAA is not for application.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.
 
In regards to claims of entitlement to service connection for a hearing loss disability, tinnitus, and cervical spine disability, because the Board is granting these claims there is no need to discuss whether VA has complied with its duties to notify and assist.
 
In regards to the claim of entitlement to service connection for a skin disability, to include xerosis, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the February 2013 supplemental statement of the case.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim for service connection for a skin disability, and as warranted by law, affording VA examination in January 2013.  Moreover, the Veteran provided testimony in a January 2015 Board hearing.  
 
In regards to the claim of entitlement to an evaluation in excess of 50 percent for an anxiety-depressive disorder, because service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, the Board is granting the rating to 100 percent for the entire period on appeal, i.e., the period since October 25, 2012, such that the duty to assist does not need to be further addressed.
 
Posttraumatic stress disorder and left arm radiculopathy
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id. 
 
At his Travel Board hearing in January 2015, the appellant and his representative expressed desire to withdraw his appeal for the claims of entitlement to service connection for posttraumatic stress disorder and left arm radiculopathy.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed. 
 
Service Connection 
 
In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Some disabilities may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service, to include organic disease of the nervous system such as sensorineural hearing loss, tinnitus and arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  
 
Finally, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).
 
Bilateral Hearing Loss and Tinnitus
 
The Veteran contends that he has a bilateral hearing loss disability and tinnitus related to in-service noise exposure as an infantryman.  He asserts that he experienced ringing in his ears in service. 
 
The evidence of record supports a finding of service connection for hearing loss and tinnitus.  First, there are current disabilities.  In August 2009 and January 2010 VA examiners diagnosed sensorineural bilateral hearing loss and tinnitus, and the Veteran has provided competent and credible testimony of current ringing in his ears.  See 38 C.F.R. §§ 3.303(a), 3.385.  
 
Second, there is evidence of an in-service event, disease, or injury as the Veteran provided competent and credible testimony of noise exposure to include to arms fire and explosives detonations such as claymore mines, and testimony of in-service ringing in his ears.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The record is thus clear that the Veteran currently has a bilateral hearing loss disability and tinnitus, and he suffered acoustic trauma during service. 
 
There are conflicting medical opinions pertaining to the relationship between the Veteran's disabilities and service.  Following an August 2009 VA examination, the examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military noise exposure.  The examiner noted that hearing was normal at separation; that there were no significant threshold shifts in service.  The examiner also noted that medical literature revealed no scientific basis for the delayed onset hearing loss.  This examiner believed that tinnitus could not be secondary to acoustic trauma where there was no hearing loss at separation from service, and could not otherwise be related to service where it was not reported on the service treatment records.  
 
Following a January 2010 VA examination, the examiner provided a negative nexus opinion reasoning that the Veteran's hearing was clear when he separated from service in 1982.  The examiner opined that tinnitus was as likely as not associated with the Veteran's sensorineural hearing loss.  The examiner reasoned that although the Veteran had an extensive history of military noise exposure and acoustic trauma, his separation hearing evaluation was within normal limits, and as such his hearing loss and tinnitus were not caused by or a result of his military service.  
 
Private audiologist, B. Robbins opined in December 2011 that the Veteran had bilateral, symmetrical, mild to moderate sensorineural hearing loss, and bilateral tinnitus.  The examiner noted a notch at 4000 Hertz consistent with remote noise exposure.  As such, Dr. Robbins considered it more likely than not that the damage to the outer hair cell population shown by the pure tone audiogram was due to military service.    
 
As is the case with the VA examiner's opinions, the opinion offered by Dr. Robbins is well-reasoned.  Dr. Robbins' opinion along with the Veteran's competent and credible assertions of inservice acoustic trauma, and in consideration of the VA examiner's opinion that tinnitus is related to the Veteran's sensorineural hearing loss, are sufficient to support the Veteran's contentions that his disabilities are related to service.  In this regard, after considering the evidence of record the Board finds that the medical evidence of record for and against the claims for hearing loss and tinnitus is at least in relative equipoise.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, grants of service connection for hearing loss disability and tinnitus are warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

Cervical Spine
 
The Veteran contends that he is entitled to service connection for a cervical spine disability, to include as secondary to his service-connected lumbar spine disability.  
 
Although the Veteran reported having a neck operation when he was a child, a September 1974 service entrance examination indicated there were no sequelae from the operation.  As such, the Veteran's cervical spine is presumed sound at entry into service.  
 
The Veteran has suggested that he injured his cervical spine in-service.  Specifically, he identified an instance when he jumped approximately 30 feet from a helicopter when the pilot failed to get nearer the ground due to dense foliage.  He reported many parachute jumps during his military service.  
 
VA treatment records from 2006 show that following a car accident the Veteran reported gradual soreness of his neck as a contributing factor to neck pain.  There was no radiographic evidence of cervical spondylolisthesis; although there was mild to moderate multilevel cervical spondylosis.  July 2007 imaging studies showed minimal degenerative changes of the cervical spine.  An October 2007 VA treatment record showed there was likely vascular calcification at C4, degenerative changes of the C6/7, and mild flattening of cervical lordosis likely due to positioning or possibly muscular spasm.  Computed tomography (CT) showed cervical spine degenerative joint disease.
 
August 2009 VA treatment records showed that the Veteran's cervical spine was tender.  Following a review of prior imaging results the assessment was cervicalgia with left upper extremity radiation, left cervical facet arthropathy, and degenerative disc disease related to multiple traumas most notable while in service, for example parachute jumps in Panama.  VA CT results from October 2012 showed mild multilevel facet osteoarthritis of the cervical spine.  
 
Here, there is clearly medical evidence of a cervical spine disability.  There are also competent and credible reports of events in service, such as jumping from a helicopter at too great a height, and inservice parachuting.  Finally, there is medical evidence in support of a nexus between the Veteran's service and his cervical spine disability.  In August 2009 a VA doctor indicated that the Veteran's cervical diagnosis was notably related to his parachute jumping while serving in Panama.  Although there is evidence of multiple causes of the Veteran's cervical spine disability, to include a postservice motor vehicle accident, and positioning or muscular spasm, there is also competent evidence for finding a nexus to service.  As such, the Board considers the evidence to be at least in equipoise and resolves reasonable doubt in the Veteran's favor, such that service connection for a cervical spine disability is warranted.  Wise.
 
Skin disability, to include xerosis of the left lower extremity
 
The Veteran contends that he is entitled to service connection for a skin disability of the left lower extremity, referred to as jungle rot, xerosis or cellulitis.  He has reported having skin symptomatology such as itchiness, open wounds, and a related scar since service.  
 
Service treatment records show that the Veteran experienced cellulitis in 1974, and in March 1975 had a sore on his feet and left leg, which was diagnosed and treated as cellulitis.  In May and June 1975 the Veteran continued to have problems with left leg cellulitis, which he reported had occurred since 1974, and requested to see a dermatologist.  Left lower extremity cellulitis was considered in the December 1982 report of medical history; however, skin was noted to be normal at that separation examination.  
 
March 2010 VA treatment records included a diagnosis of xerosis.  Itchiness and a left lower extremity rash were reportedly present since 1974.  Dry scaliness of the left lower leg, and scarring were observed.  The Veteran failed to attend a scheduled examination of the skin in July 2011.  

VA treatment records from October 2012 show that the Veteran reported a history of jungle rot in Panama, and that he experienced rashes and at times open wounds on his left leg.  An October 2012 VA treatment record showed that the Veteran had a scar on his left leg reportedly from his jungle rot problem.   
 
The Veteran was afforded a VA examination in January 2013.  His history of cellulitis of the leg in 1974 while in service, and his 2010 diagnosis of xerosis were considered.  The examiner opined that xerosis was less likely than not incurred in or caused by service, to include the cellulitis in service.  The examiner reasoned that the service treatment record was clear of cellulitis in service, and separation examination in December 1982 was silent for it.  In addition, the examiner indicated that there was no medical documentation of a chronic or recurrent cellulitis since service.  He noted that medical literature did not support finding a causal relationship between cellulitis and xerosis 35 years later.
 
At his January 2015 hearing the Veteran described his leg as "rotting" during service while stationed in the jungle.  He reported that it took over a year to be tested and effectively treated, but in the meantime a scar formed, which even now occasionally drained pus and was itchy.  The Veteran acknowledged that no doctor had ever related a current skin disorder to his in service symptoms to include jungle rot.
 
March 2015 VA treatment record indicated that there was dry scaliness of the left lower leg.
 
Here, the preponderance of the evidence is against the Veteran's claim.  Although the Veteran is competent and credible in his reports of symptomatology, in this situation he is not competent to provide an etiological relationship between his symptomatology and his current diagnosis.  The VA examiner has reviewed the service treatment records, examined the Veteran, and provided a reasoned and thorough negative nexus opinion.  There is no competent positive nexus evidence of record.  As such, the claim of entitlement to service connection for a skin disability, to include xerosis and cellulitis must be denied.   

In reaching this decision the Board acknowledges the appellant's belief that his current skin disorder is related to service, however, as a lay person not trained in the field of dermatology he is not competent to offer a medical opinion as to the etiology of any currently diagnosed skin disorder.
 
Increased Rating
 
Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2014).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
 
The Board long has recognized that when considering initial ratings the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  
 
The Veteran's anxiety-depressive disorder is rated under Diagnostic Code 9413, which provides a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411
 
A 70 percent rating is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 
 
In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.
 
The Veteran's anxiety-depressive disorder has been evaluated as 50 percent disabling according to Diagnostic Code 9413 since October 25, 2012.  
 
VA treatment records from October 2012 show that the Veteran was assessed with a global assessment of functioning  score of 55.  He was described as having a mildly apprehensive mood.  He underwent anger management therapy.  The Veteran was in the domiciliary in October and November 2012.  
 
VA treatment notes from November 2012 record that the appellant had a stable mood and affect.  His judgment was intact with good insight.  There was no evidence of delusions or hallucinations.  The Veteran denied suicidal or homicidal ideation, intent or plan.  A May 2013 VA treatment record reflected that the Veteran had an irritable and depressed mood, with labile affect that was congruent with his mood.  He avoided crowds, felt depressed and anxious, felt as if he would explode, had restless sleep, and low motivation and mood.  In June 2013 he was depressed and anxious, and assessed as having a global assessment of functioning  score of 50.  In August 2013 he reported anxiety, social isolation, low mood, sleep disturbances and nightmares, and was assessed as having a global assessment of functioning  score of 53.  
 
In October 2013 the Veteran was afforded a VA psychiatric examination.  The Veteran's mood was depressed and anxious, and his affect was blunted.  He experienced poor sleep, nightmares, and decreased appetite.  He denied problems with memory, attention or concentration.  He did not have homicidal ideation.  He did have suicidal ideation; however, without attempt.  He did not experience hallucinations or delusions.  He had fair judgment and impulse control.  There were no major problems with hygiene.  The examiner found moderate social and occupational functional impairment, with reduced reliability and productivity.  The examiner assigned a global assessment of functioning  score of 60.  The appellant was considered capable of managing his financial affairs.  
 
Social Security medical records from August 2013 indicate that the Veteran had difficulty being in large crowds, and possible attention issues due to medication.  The Social Security examiner concluded that the Veteran had, at most, a mild limitation in work-related functioning due to his psychiatric impairment, which was not considered to be severe.  
 
At his January 2015 hearing, the Veteran reported that he disliked being around others, and isolated for weeks at a time.  He indicated that when he was in a crowd, he was likely to have a panic attack.  The Veteran described his depression as feeling lethargic, and not wanting to do even things that once interested him, such as fishing.  He indicated that he suffered from crying spells, and suicidal thoughts to include contemplating jumping from a bridge.  He reported sleeping approximately two to four hours a night, and having nightmares.  He described blacking out due to sleep deprivation several times a week, to include one incident where he wrecked his car.  The Veteran reported being anxious, irritable, having difficulty concentrating, and being unable to pass an online college course a year earlier.  He reported experiencing anger episodes to include an incident when he "went off" on medical personnel.   The Veteran indicated that he preferred not to socialize, and that he did not have any friends with whom he consistently and regularly socialized.  The Veteran stated that his only remaining family was his dad who suffered from Alzheimer's, such that even familial socialization was limited.  The Veteran reported that he took medications to help with his nightmares, and anger.    
 
In March 2015 Earl Teller, Ph.D. examined the Veteran, and this report was subsequently submitted along with a waiver of agency of original jurisdiction review.  The Veteran denied hallucinations and delusions, and such symptoms were not evident in the session.  The Veteran's mood appeared neutral, although he reported anxiety and depression.  Testing revealed clinically significant symptoms of moderate depression and anxiety.  The Veteran reported significant difficulty sleeping.  The Veteran denied current homicidal ideations, plans, or intent.  He reported having thoughts of killing himself, although he would not carry it out, and the examiner indicated that the appellant had no suicidal plan or intent.  The Veteran was socially isolated, having routine contact only with his daughter, and arranging his schedule to complete tasks in such a way as to minimize contact with others.  He described himself as a "loner."  The Veteran described feeling emotionally numb and distant from others.  The appellant reported feeling irritable and a history of angry outbursts with little provocation.  He reported having daily anxiety, and difficulty concentrating.  He reported that having mood swings, and being hypervigilant.  
 
The Veteran asserted that he had to stop work in July 2008 in part due to psychiatric disabling impairments.  Dr. Teller diagnosed a generalized anxiety disorder and a  depressive disorder, and assigned a global assessment of functioning  score of 35, with the lowest  score in the past year as 30.  Although the Veteran had underwent therapeutic interventions, including residential pre-employment programming and intensive inpatient and outpatient interventions through VA, the examiner noted that the Veteran had been unable to return to work since July 2008, and the prognosis for any substantial future symptom improvement was poor.  (The Board observes that there is documentation indicating the Veteran in fact worked from June 2011 to September 2012, which was not discussed at the examination.)

Dr. Teller opined that the Veteran had very little tolerance to distress, and was easily overwhelmed.  The appellant was judged to engage in extreme avoidance of interpersonal interaction, and had numerous impairments, both physical and mental, such that he was not capable of successfully performing gainful employment.  Dr. Teller opined that the Veteran was unable to perform full time competitive work due to disabilities secondary to his service-connected psychiatric impairment.  Although the evidence shows an inconsistency as to the reported date the Veteran last worked, for purposes of this initial evaluation from October 25, 2012, the Veteran has not worked during the relevant time period, and Dr. Teller's opinion as to his current occupational status is considered probative for the purposes of assigning the initial evaluation for a psychiatric disorder.  The examiner further concluded that the Veteran was totally disabled without consideration to any past or present drug and or alcohol use.
 
After considering the totality of the record, and after resolving reasonable doubt in the Veteran's favor, the Board finds the evidence sufficient to support a 100 percent disability rating for his anxiety-depressive disorder.  According to examination reports, treatment records, and the Veteran's statements, the appellant has demonstrated such symptoms as social isolation, with no close friends, heightened anger and irritability, difficulty concentrating, depression, anxiety, nightmares, and poor sleep.  The Veteran experienced suicidal ideation.  He has been assigned global assessment of functioning scores between 30 and 60, indicative of serious symptoms.  The Social Security examiner indicated that the Veteran had a mild limitation in work related functioning due to his psychiatric impairment; the VA examiner indicated that there was moderate impairment in social and occupational functioning; and Dr. Teller concluded that the Veteran was unable to perform full time competitive work due to disabilities secondary to his service-connected psychiatric impairment.  While the opinions vary in the description of the Veteran's ability to work, it is clear that there is occupational impairment, and the Board considers Dr. Teller's opinion to be well reasoned, such that resolving reasonable doubt in the Veteran's favor, he is considered to be totally occupationally impaired from his anxiety-depressive disorder.
 
Further, there is at least an equipoise of evidence regarding whether the Veteran is entitled to a 100 percent rating for his anxiety-depressive disorder.  Although the Veteran experienced some variation in symptomatology, his symptoms are analogous to those associated with a 100 percent rating.  The Veteran does not meet the precise criteria for a 100 percent rating; however, his symptomatology reflects many of the criteria.  Thus, in an effort to properly rate this Veteran, the Board resolves reasonable doubt in his favor and finds that the disability picture more nearly approximates the criteria of total social or occupational impairment such that he is entitled to a 100 percent rating for his acquired psychiatric disorder. 
 
The Board has considered whether to issue staged ratings, but finds them not appropriate under the circumstances. 
 
In conclusion, resolving reasonable doubt in favor of the Veteran, the evidence supports a 100 percent scheduler rating for his acquired psychiatric disorder.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 
 
With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's anxiety-depressive disorder, to include anger, depression, social isolation, difficulty sleeping, and panic attacks.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
 
ORDER
 
The claim of entitlement to service connection for posttraumatic stress disorder is dismissed. 
 
The claim of entitlement to service connection for radiculopathy of the left arm is dismissed.  
 
Entitlement to service connection for tinnitus is granted.
 
Entitlement to service connection for a bilateral hearing loss disability is granted.  
 
Entitlement to service connection for a cervical spine disability is granted.  
 
Entitlement to service connection for a skin disorder to include xerosis is denied.  
 
A 100 percent initial evaluation for an anxiety-depressive disorder is warranted subject to the laws and regulations governing the award of monetary benefits.
 
 

REMAND
 
Right Hip Disability
 
The Veteran contends that he is entitled to service connection for a right hip disability, to include as secondary to lumbar degenerative disc and joint disease with herniated nucleus pulposus at L4-5, L5-S1.  The Veteran was in a motor vehicle accident in 1992, and reports right hip symptoms and pain for approximately 15 years.  
 
Although the Veteran was afforded a September 2013 VA examination, the Board finds that the opinion provided inadequate reasoning.  Specifically, the examiner opined that the right hip disability was not aggravated beyond its natural progression by the Veteran's lumbar disability, because right hip trauma caused disease itself.  This does not indicate whether the Veteran's right hip disability was permanently worsened by his lumbar spine disability.  In addition, the opinion must specifically address whether it is at least as likely as not that the Veteran's right hip disability was caused by or related to service.  As such, remand for another VA examination of the Veteran's right hip is necessary.
  
Lumbar Spine Disability
 
The Veteran is assigned a 10 percent evaluation for lumbar degenerative disc and joint disease with herniated nucleus pulposus at L4-5, L5-S1 since July 23, 2008.  He was most recently examined for his lumbar spine in 2009, and at his January 2015 Board hearing he contended that this examination did not accurately reflect the severity of his lumbar disability.  Further he reported that left lower extremity radiculopathy with pain and numbness.  Hence, the nature, extent and etiology of any radicular pain must be addressed by a VA examiner.  As such, remand for a contemporaneous examination is necessary.
 

Individual unemployability 

The question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is inextricably intertwined with the claims on remand.  Pertinent law provides that a total disability rating based on individual unemployability due to service-connected disabilities may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 
 
The Veteran has worked as a plumber and as a truck driver.  In December 2008 the Veteran reported that he had lost his last three jobs due to worsening back pain.  The Veteran reports that he last worked as a truck driver in 2012, at which time he could not continue to be a truck driver in light of pain medications used for his lumbar spine disability.  
 
In his recent March 2015 private evaluation by Dr. Teller it was indicated that the Veteran's back pain and psychiatric symptoms caused his inability to work as truck driver, and that the appellant last worked since 2008.  The Board notes that the examination report did not discuss the Veteran's more recent work, reportedly from June 2011 to September 2012 as a truck driver.  Dr. Teller opined that the Veteran was unable to perform full time competitive work due to disabilities secondary to his service-connected psychiatric impairment.  In addition, he opined that numerous impairments, both physical and mental, caused the Veteran to be incapable of successfully performing gainful employment.  The Board observes that "full time competitive work" does not necessarily equate with "a substantially gainful occupation" and "numerous impairments, both physical and mental" does not necessarily refer to service-connected disabilities alone.  As such, Dr. Teller's opinion does not specifically address the question of whether the Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities alone, and in consideration of his eduction, level of experience and special training. 
 
Remand is necessary in order to obtain a VA examination to determine whether the Veteran is unable to obtain or maintain a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities alone.
 
Finally, any outstanding VA treatment records since August 2013 should be associated with the record.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Request and associate with the record any outstanding VA treatment records since August 2013 pertaining to the Veteran.  Specifically document the attempts that were made to locate any records deemed unobtainable, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then, (a) notify the claimant of the specific records that VA is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim.  The Veteran must be given an opportunity to respond.
 
2.  Following receipt of any available outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed right hip disability, and the current severity of the lumbar spine disability.  The examiner must be provided access to the claims folder, to include VBMS and Virtual VA records. 
 
(a)  Following the examination, and consideration of all pertinent medical history, and complaints, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed right hip condition is (i) related to service or any incident therein or (ii) caused by his lumbar degenerative disc and joint disease with herniated nucleus pulposus at L4-5, L5-S1 or (iii) aggravated (permanently worsened) by his lumbar spine disability.  A complete rationale must be provided for any opinion offered.   
 
(b) All indicated tests and studies should be conducted.  In accordance with the latest worksheet for rating lumbar degenerative disc and joint disease with herniated nucleus pulposus at L4-5, L5-S1, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his lumbar spine disability. 
 
On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.
 
Thoroughly address the nature, extent and etiology of any related neurological symptoms.
 
The impact of the appellant's lumbar degenerative disc and joint disease with herniated nucleus pulposus at L4-5, L5-S1 alone on his ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.
 
3.  Then, schedule the Veteran for a VA examination to determine whether he is unable to obtain or maintain a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities alone.  The VBMS and Virtual VA record must be made available to and reviewed by the examiner, and confirmation of such review must be provided in the examination report.  All indicated studies should be conducted. 
 
a.  Opine whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran is unable to secure or maintain gainful employment due to service-connected disabilities alone, to include whether unemployability stems from the appellant's lumbar disorder alone.
 
b.  If it is determined that it is at least as likely as not that the Veteran is unable to secure or maintain gainful employment as a result of his service-connected disabilities alone, if feasible, specify a date on which the Veteran was unable to do so. 
 
c.  The service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  In determining whether unemployability exists, consideration should be given to the Veteran's level of education, special training, and previous work experience.  The examiner may not consider the appellant's age or any impairment caused by any non-service-connected disabilities.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.
 
d.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
e.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner must clearly and specifically so specify in the report, and explain why this is so.  A rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
 
4.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim..  
 
5.  Then, readjudicate the issues on appeal.  If any benefit on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


